[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 06-13216                    DECEMBER 28, 2006
                            Non-Argument Calendar                THOMAS K. KAHN
                          ________________________                   CLERK


                     BIA Nos. A95-228-974 & A95-228-975

LUZ LEDY SANDOVAL,
CARLOS ALBERTO GIRALDO,

                                                                  Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (December 28, 2006)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Lead petitioner, Luz Ledy Sandoval, and her husband, Carlos Alberto

Giraldo, both natives and citizens of Colombia, petition this Court to review the
final order of the Board of Immigration Appeals (“BIA”) adopting and affirming

the Immigration Judge’s (“IJ’s”) denial of asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”).             The IJ concluded that Sandoval had not

carried her burden to establish eligibility for asylum, because the incidents she

described “amount[ed] to civil chaos and/or generally dangerous conditions that

exist in Colombia [and] that affect all citizens[,]” and that Sandoval was a victim

of “civil strife that exists in Colombia.” On review, Sandoval argues that she was

entitled to asylum because she established past persecution, or a fear of future

persecution, by the National Liberation Army (“ELN”) on account of her

memberships in the Liberal Party and in the Convergence Party.1 After careful

consideration, we deny the petition.

       In the case at bar, the BIA issued a decision in which it adopted the IJ’s

reasoning and did not make additional findings. “We therefore review the IJ’s

decision as if it were the BIA’s.” Wei Chen v. U.S. Att’y Gen., 463 F.3d 1228,



       1
          Sandoval challenges only the denial of asylum under the INA. Accordingly, we do not
review the denial of withholding of removal under the INA or relief under the CAT, as any
arguments as to those claims are deemed abandoned. See Sepulveda v. U.S. Att’y Gen., 401
F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding that, when an applicant fails to raise arguments
regarding an issue on appeal, that issue is deemed abandoned).

                                              2
2006 WL 2570870 at *2 (2006). As the fact-finder, it is the IJ’s duty to determine

credibility, and we will not substitute our judgment for that of the IJ with respect to

credibility findings. See Vasquez-Mondragon v. INS, 560 F.2d 1225, 1226 (5th

Cir. 1977) (citation omitted). The IJ’s factual determination that an alien is not

entitled to asylum must be upheld if it is supported by substantial evidence. See

Mazariegos v. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001).            Under this

highly deferential standard of review, a denial of asylum may be reversed only if

the evidence would compel a reasonable factfinder to find that the requisite fear of

persecution exists. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); see

also 8 U.S.C. § 1252(b)(4)(B) (“administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary”).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to her home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A).
                                           3
      The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001); 8 C.F.R. §

208.13(a).   The applicant satisfies this burden by showing, with specific and

credible evidence: (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that her statutorily listed factor will cause future

persecution. Al Najjar, 257 F.3d at 1287; 8 C.F.R. § 208.13(a), (b). “To establish

asylum based on past persecution, the applicant must prove (1) that she was

persecuted, and (2) that the persecution was on account of a protected ground.”

Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (citations omitted)

(emphasis added). “Demonstrating such a connection requires the alien to present

specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution on account of” a statutory factor. Al Najjar, 257 F.3d at 1287

(quotations omitted).   We have held that persecution is an “extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation,

and that mere harassment does not amount to persecution.” Sepulveda, 401 F.3d at

1231 (quotations and alterations omitted).

      If the alien establishes past persecution, it is presumed that her life or

freedom would be threatened upon return to the country of removal unless the

government shows by a preponderance that the country’s conditions have changed

such that the applicant’s life or freedom would no longer be threatened or that the
                                         4
alien could relocate within the country and it would be reasonable to expect him to

do so.   8 C.F.R. §§ 208.13(b), 208.16(b).     An alien who has not shown past

persecution may still be entitled to asylum if she can demonstrate a fear of future

persecution on account of a statutorily protected ground. 8 C.F.R. §§ 208.13(b)(2),

“To establish eligibility for asylum based on a well-founded fear of future

persecution, the applicant must prove (1) a ‘subjectively genuine and objectively

reasonable’ fear of persecution, that is (2) on account of a protected ground.”

Silva, 448 F.3d at 1236 (citations omitted).      If an applicant satisfies these

requirements, she then must show that the persecution cannot be avoided by

relocating in the subject country. See Sepulveda, 401 F.3d at 1231; 8 C.F.R.

§ 208.13(b)(2)(ii).

      Here, substantial evidence supports the IJ’s and the BIA’s denial of asylum

relief. Sandoval testified that between March 2000 and March 2001, she received

threatening telephone calls from members of the ELN and the letters “ELN” were

painted on her house.    She further testified that a group of men -- suspected

guerilla members -- went looking for her at her parents’ house.       There is no

evidence in the record, however, that either Sandoval or her husband were

physically harmed or ever confronted by the ELN.        Mere harassment, without

more, is insufficient to establish persecution, as    “persecution is an extreme

concept, requiring more than a few isolated incidents of verbal harassment or
                                         5
intimidation.” Sepulveda, 401 F.3d at 1231. “Not all exceptional treatment is

persecution.” Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000). We have

made clear that threatening phone calls and letters constitute mere “harassment and

intimidation,” and that they fail to rise to the level of persecution. Silva, 448 F.3d

at 1237; see also Sepulveda, 401 F.3d at 1231 (stating that “menacing telephone

calls and threats . . . do not rise to the level of past persecution that would compel

reversal of the IJ’s decision”) (citation omitted)). In short, the threatening phone

calls and other isolated incidents described by Sandoval do not rise to the level of

“past persecution” under the INA.

      The record also supports the IJ’s determination that Sandoval did not

establish a well-founded fear of future persecution by the ELN. Sandoval and her

family lived in Colombia without incident from 1996 to 2000 and Sandoval failed

to present specific evidence that the ELN maintains an interest in harming her or

that she would be singled out for persecution by the ELN if she returned to

Colombia, where her parents continue to live without incident. Because Sandoval

did not show that she suffered past persecution or that she has a well-founded fear

of future persecution based on a protected ground, she did not establish eligibility

for asylum. Accordingly, we deny the petition for review.

      PETITION DENIED.



                                          6